DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 7-12, 16, 17, cancellation of claim 6, and newly added claim 19.
Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-15, 17, and 18
The cited prior art fails to disclose or suggest “wherein the device has a saturated region in which a maximum output at a temperature higher than a room temperature is saturated, and wherein the maximum output in the saturated region is obtained in the ratio of diameter of the aperture region of the aperture layer and the pitch” in combination with the rest of the limitations as respectively recited in claims 1 and 17. Therefore, claims 1 and 17 are allowable over the cited prior art and dependent claims 2-5, 7-15, and 18 are also allowable as they directly or indirectly depend on claims 1 and 17.
Claims 16 and 19
The cited prior art fails to disclose or suggest “wherein a spacing between the corner region of the mesa region and the outermost emitter is in a range of 5 µm to 9 µm” in combination with the rest of the limitations as recited in claim 16. Therefore, claim 16 is allowable over the cited prior art and dependent claim 19 is also allowable as it directly depends on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828